DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (USPG Pub No. 2009/0244726), hereinafter “Sakai”, in view of Ezawa et al. (USPG Pub No. 2011/0069198), hereinafter “Ezawa”.
Regarding claim 1, Sakai discloses a lens module (1) (see Fig. 1) comprising: a lens barrel (10) having a sidewall surrounding an optical axis thereof (see Fig. 1); at least one lens (11-16) disposed in the lens barrel (10) (Paragraph 28), at least one access hole (H1-H4) formed through the sidewall for enabling external access into the lens barrel (10) (see Fig. 1, Paragraph 29); and a seal member configured to close the at least one access hole (Paragraph 31), wherein the sidewall of the lens barrel (10) comprises: a first wall section that surrounds the at least one access hole (H4) (see Fig. 1); and a second wall section that is other than the first wall section (see Fig. 1 – any section outside of the first wall section surrounding the at least 
Regarding claim 2, Sakai further discloses wherein: the at least one lens (11-16) has a circular outer circumferential surface (see Fig. 1); the first inner circumferential surface of the first wall section has a first radius of curvature (see Fig. 1); the second inner circumferential surface of the second wall section has a second radius of curvature (see Fig. 1), the first radius of curvature being longer than the second radius of curvature (see Fig. 1).  
Regarding claim 3, Sakai further discloses wherein:  the at least one lens (11-16) comprises at least first and second lenses (11 and 14) having respectively different outer diameters (Paragraph 37); the at least one access hole (H1-H4) comprises at least first and second access holes (H1 and H3) each formed through the sidewall for enabling external access into the lens barrel, each of the first and second access holes (H1 and H3) being arranged to face the corresponding one of the first and second lenses (11 and 14) (see Fig. 1); the first wall section comprises at least first and second sections configured to respectively surround the first and second access holes (see Fig. 1); and the first and second sections of the first wall section have a substantially constant radial thickness (see Fig. 1). Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	  Regarding claim 8, Sakai further discloses a vehicular imaging device (Paragraph 32) comprising: a lens module (1) according to claim 1 (see Fig. 1); and an image sensor (21) comprising a light receiving area (see Fig. 2, Paragraph 44, 45), the lens module being configured to focus light incident into the lens barrel on the light receiving area (see Fig. 2, Paragraph 44, 45), the image sensor (21) being configured to receive the light focused on the light receiving area as an image (see Fig. 2, Paragraph 44, 45).  

s 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (USPG Pub No. 2009/0244726) in view of Ezawa (USPG Pub No. 2011/0069198)as applied to claim 1 above, and further in view of Yen (USPG Pub No. 2011/0299180).
Regarding claims 4-6, Sakai discloses wherein: the at least one lens (11-16) comprises at least first and second lenses (11 and 15) (see Fig. 1); the at least one access hole comprises at least first and second access holes (H1 and H4) each formed through the sidewall for enabling external access into the lens barrel (10) (see Fig. 1), each of the first and second access holes being arranged to face the corresponding one of the first and second lenses (see Fig. 1); and the sidewall of the lens barrel (10) comprises: at least first and second recesses (H1 and H4 – each bonding hole comprises an access hole and a recess) formed in an outer surface of the sidewall (see Fig. 1, Paragraph 31), each of the first and second recesses extending in a direction of an optical axis of the lens barrel, each of the first and second recesses having a bottom (see Fig. 1, Paragraph 31), the first access hole being formed through the bottom of the first recess, the second access hole being formed through the bottom of the second recess (see Fig. 1, Paragraph 31). Sakai and Ezawa disclose the claimed invention, but do not specify concave recesses formed in an outer surface of the sidewall. In the same field of endeavor, Yen discloses concave recesses (104b) formed in an outer surface of the sidewall (see Figs. 2, 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the module of Sakai and Ezawa with concave recesses formed in an outer surface of the sidewall of Yen for the purpose of adjusting the position of the lenses in the barrel with ease (Paragraph 4). Furthermore, such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966).
Regarding claim 7, Sakai and Ezawa disclose the claimed invention, but do not specify wherein: the sealing member is colored to thereby prevent external light from entering an inside 
Prior Art Citations
               Kawada (USPG Pub No. 2021/0080677), Hanashiro et al. (USP No. 8,305,867) and Nagayama (USPG Pub No. 2014/0247488) are each being cited herein to show a lens module that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.
	
Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Ezawa cures the deficiencies of Sakai. For these reasons, the claims are rendered obvious over Sakai in view of Ezawa.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                            12/4/2021